Funds with a Mission PROSPECTUS OCTOBER 28, 2010 New Covenant Growth Fund (NCGFX) |New Covenant Income Fund (NCICX) New Covenant Balanced Growth Fund (NCBGX) |New Covenant Balanced Income Fund (NCBIX) [Insert Graphics] The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. New Covenant Funds Distributor, Inc. | 200 East Twelfth Street | Jeffersonville, IN 47130 Table of Contents - Prospectus contents SUMMARY SECTION 1 New Covenant Growth Fund 6 New Covenant Income Fund 11 New Covenant Balanced Growth Fund 16 New Covenant Balanced Income Fund PRINCIPAL STRATEGIES, OTHER POLICIES AND RISKS 21 MANAGEMENT OF THE FUNDS The Adviser 26 The Sub-Advisers 27 YOUR INVESTMENT Buying Shares 32 Selling Shares 35 Exchange or Transfer of Shares 36 Shareholder Services 37 DISTRIBUTIONS AND TAXES 40 INDEX DESCRIPTIONS 42 FINANCIAL HIGHLIGHTS 43 PRIVACY NOTICE PN-1 ADDITIONAL INFORMATION Outside back cover new covenant growth fund Investment Objective The GROWTH FUND’s investment objective is long-term capital appreciation.Dividend income, if any, will be incidental. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the GROWTH FUND. Shareholder Fees (fees paid directly from your investment) Maximum Sales Load Imposed on Purchases None Maximum Deferred Sales Load None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.99% Shareholder Services Fees 0.25% Other Expenses 0.12% Total Annual Fund Operating Expenses 1.36% Less:Expense Reimbursement (1) -0.17% Total Annual Fund Operating Expenses After Expense Reimbursement 1.19% One Compass Advisors (the “Adviser”) has entered into an expense limitation agreement with respect to the GROWTH FUND for the current fiscal year in which it has agreed to reimburse the GROWTH FUND a portion of the Shareholder Services Fees (0.17% of average net assets) in order to reduce the GROWTH FUND’s Total Annual Fund Operating Expenses through October 31, 2011.This agreementmay only be terminated by or amended by the Board of Trustees. The Shareholder Services Fees paid by the GROWTH FUND are charged on a shareholder account basis; therefore, the overall impact to the GROWTH FUND may be less than 0.25%.During the most recent fiscal year, the cumulative impact to the GROWTH FUND was 0.18%. Example. This Example is intended to help you compare the cost of investing in the GROWTH FUND with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 for the time periods indicated; you redeem all of your shares at the end of the time periods; your investment has a hypothetical 5% return each year and the GROWTH FUND’s operating expenses remain the same (taking into account the contractual expense reimbursement only in the first year).Although your actual costs may be higher or lower, based on the above assumptions, your costs for the GROWTH FUND would be: 1 Year 3 Years 5 Years 10 Years $121 $414 $728 $1,620 Portfolio Turnover. The GROWTH FUND pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the GROWTH FUND’s performance.During the most recent fiscal year, the GROWTH FUND’s portfolio turnover rate was 81% of the average value of its portfolio. Table of Contents - Prospectus 3 new covenant growth fund Principal Investment Strategies Under normal market conditions, at least 80% of the GROWTH FUND’s net assets will be invested in a diversified portfolio of common stocks of companies that the GROWTH FUND’s portfolio managers believe have long-term growth potential. The GROWTH FUND makes investment decisions consistent with social-witness principles approved by the General Assembly of the Presbyterian Church (U.S.A.).The GROWTH FUND does not invest in those companies involved in the military and tobacco industries as well as certain companies operating in Sudan (human rights issues) that are prohibited for investment in accordance with the policies that are set by the General Assembly of the Presbyterian Church (U.S.A.) as brought forth by the Mission Responsibility Through Investment Committee Guidelines.The GROWTH FUND also does not invest in certain other companies that derive significant amounts of their revenue from the alcohol, gambling and firearms industries.In order to determine whether a company that is involved in the alcohol, gambling, tobacco or firearms industries derives a significant amount of its revenue in those areas, the Adviser identifies those companies:(1) that derive greater than 50% of their three-year average revenues from alcohol, gambling, tobacco or firearms, and (2) that have market capitalization greater than $250 million in the case of domestic companies and greater than $750 million in the case of foreign companies.Companies that do not derive significant amounts of their revenue from these areas and which are below these market capitalization levels may be acquired by the GROWTH FUND. The GROWTH FUND invests in common stocks and other equity securities of companies of all sizes, domestic and foreign.The GROWTH FUND generally invests in larger companies, although it may purchase securities of companies of any size, including small companies.Up to 40% of the GROWTH FUND’s net assets may be invested in securities of foreign issuers in any country, including developed or emerging markets.Foreign securities are selected on a stock-by-stock basis without regard to any defined allocation among countries or geographic regions.The GROWTH FUND may also use put and call options and futures contracts for hedging purposes. The Adviser seeks to enhance performance and reduce market risk by strategically allocating the GROWTH FUND’s assets among multiple sub-advisers.The allocation is made based on the Adviser’s desire for balance among differing investment styles and philosophies offered by the sub-advisers. On occasion, up to 20% of the GROWTH FUND’s net assets may be invested in bonds that are rated within the four highest credit rating categories assigned by independent rating agencies, or in unrated equivalents that may be considered by a sub-adviser to be investment grade, or in commercial paper within the two highest rating categories of independent rating agencies. The remainder of the GROWTH FUND’s assets may be held in cash or cash equivalents. A sub-adviser may sell a security when it becomes substantially overvalued, is experiencing deteriorating fundamentals, or as a result of changes in portfolio strategy.A security may also be sold and replaced with one that presents a better value. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the GROWTH FUND.The following principal risks could affect the value of your investment: — Stock Market Risk—Prices of securities held by the GROWTH FUND may fall due to various conditions or circumstances that may be unpredictable.The stock market may, from time to time, become subject to significant volatility which can increase the risks associated with an investment in the GROWTH FUND. — Social-Witness Principles Risk—The GROWTH FUND may choose not to purchase, or may sell, otherwise profitable investments in companies which have been identified as being in conflict with its established social-witness principles.This means that the GROWTH FUND may underperform other similar mutual funds that do not consider social-witness principles in their investing. Table of Contents - Prospectus 4 new covenant growth fund — Small Company Risk—Small companies may have limited product lines, markets or financial resources.Their securities may trade less frequently and in more limited volume than securities of larger, more established companies.The prices of small company stocks tend to rise and fall in value more than other stocks. — Foreign Securities Risk—The performance of the GROWTH FUND’s investments in non-U.S. companies and in companies operating internationally or in foreign countries will depend principally on economic conditions in their product markets, the securities markets where their securities are traded, and on currency exchange rates.There are also risks related to social and economic developments abroad, as well as risks resulting from the differences between the regulations to which U.S. and foreign issuers and markets are subject. — Emerging Markets Risk—Emerging-market countries may have less developed legal structures and political systems, and the small size of their securities markets and low trading volumes can make investments illiquid and more volatile than investments in developed countries. — Interest Rate Risk—The market value of bonds generally declines when interest rates rise.This risk is greater for bonds with longer maturities. — Credit Risk—An issuer of a fixed-income security may default on a security by failing to make interest or principal payments when due. — Options and Futures Risk—The hedging strategy may not be successful if the portfolio manager is unable to accurately predict movements in the prices of individual securities held by the GROWTH FUND or if the strategy does not correlate well with the GROWTH FUND’s investments.The risks associated with options and futures include possible default by the other party to the transaction, illiquidity and the risk that the use of options and futures could result in losses greater than if they had not been used. — Put and Call Option Risk—The value of call options tends to increase or decrease in the same direction as the price change of the securities underlying them, and the value of put options tends to increase or decrease in the opposite direction as the price change of the securities underlying them.Options are volatile instruments and, as a result, they are riskier instruments than the securities underlying them. The GROWTH FUND may be appropriate for investors who are looking for capital appreciation as compared to current income; can accept the risks of investing in a portfolio of common stocks; can tolerate performance that can vary substantially from year to year; and have a long-term investment horizon. Performance The following performance information provides some indication of the risks of investing in the GROWTH FUND. The bar chart shows changes in the GROWTH FUND’s performance from year to year.The table shows how the GROWTH FUND’s average annual returns for 1-, 5- and 10-year periods compare with those of a broad measure of market performance.The GROWTH FUND’s past performance, before and after taxes, is not necessarily an indication of how the GROWTH FUND will perform in the future.Updated performance information is available on the GROWTH FUND’s website at www.NewCovenantFunds.com or by calling the GROWTH FUND toll-free at 877-835-4531. Table of Contents - Prospectus 5 new covenant growth fund Annual Total Returns – Calendar Year* *The year-to-date total return for the GROWTH FUND as of September 30, 2010 was 3.18%. During the ten-year period ending December 31, 2009: Best Quarter 2nd Quarter, 2009 16.23% Worst Quarter 4th Quarter, 2008 -22.56% Average Annual Total Returns as of December 31, 2009 One Year Five Years Ten Years Return Before Taxes 27.77% 0.14% -0.93% Return After Taxes on Distributions 27.59% -0.26% -1.73% Return After Taxes on Distributions and Sale of Fund Shares 18.24% 0.04% -1.08% S & P 500® Index (reflects no deduction for fees, expenses or taxes) 26.46% 0.42% -0.95% The GROWTH FUND’s after-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Please note that actual after-tax returns depend on an investor’s tax situation and may differ from those shown.Also note that after-tax returns shown are not relevant to investors who hold their GROWTH FUND shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The return after taxes on distributions and sale of GROWTH FUND shares is higher than the return before taxes when a capital loss occurs upon the redemption of GROWTH FUND shares. Management Investment Adviser. One Compass Advisors is the GROWTH FUND’s investment adviser. Baillie Gifford Overseas Ltd. (“Baillie Gifford”), Santa Barbara Asset Management, LLC (“Santa Barbara”), Sound Shore Management, Inc. (“Sound Shore”), TimesSquare Capital Management, LLC (“TimesSquare”), and Wellington Management Company, LLP (“Wellington Management”) serve as the GROWTH FUND’s sub-advisers. Table of Contents - Prospectus 6 new covenant growth fund Portfolio Managers. The following individuals serve as the GROWTH FUND’s portfolio managers: Portfolio Manager Years of Service with the Fund Primary Title Baillie Gifford Jonathan Bates 0* Investment Manager, Partner Angus Franklin 0* Investment Manager Elaine Morrison 0* Investment Manager, Partner Gerald Smith 0* Deputy Chief Investment Officer, Partner Andrew Strathdee 0* Investment Manager Santa Barbara Brian Anderson 5 Portfolio Manager James R. Boothe 5 Portfolio Manager Michael G. Mayfield 5 Chief Executive Officer and Chief Investment Officer Britton C. Smith 5 Portfolio Manager Sound Shore Harry Burn, III, CFA 9 Chairman and Portfolio Manager T. Gibbs Kane, Jr., CFA 9 President and Portfolio Manager John P. DeGulis 9 Portfolio Manager TimesSquare Grant Babyak CEO, Managing Director and Senior Portfolio Manager Tony Rosenthal, CFA Managing Director and Portfolio Manager Wellington Management Mammen Chally, CFA 10 Vice President and Equity Portfolio Manager * Baillie Gifford Overseas Ltd. became a Sub-Adviser to the Growth Fund on June 17, 2010, and has not completed a full calendar year of service with the Fund. Purchase and Sale of Growth Fund Shares You may purchase, exchange (into another New Covenant Fund or into the New Covenant Treasury Obligations Fund) or redeem GROWTH FUND shares on any business day via mail (New Covenant Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 877-835-4531 or through approved selling agents or brokers.You may also purchase or redeem GROWTH FUND shares by wire transfer or exchange GROWTH FUND shares through account access online at www.NewCovenantFunds.com.The minimum initial and subsequent investment amounts are shown below. Minimum Investments To Open Your Account To Add to Your Account Automatic Investment Plan All Accounts Tax Information The GROWTH FUND’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred vehicles such as 401(k) plans or IRAs may be taxed upon withdrawal of assets from those accounts or if you are a tax-exempt organization. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the GROWTH FUND through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the GROWTH FUND and/or its related companies may pay the intermediary for the sale of the GROWTH FUND shares and/or related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the GROWTH FUND over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 7 new covenant income fund Investment Objective The INCOME FUND’s investment objective is a high level of current income with preservation of capital. Fees and Expenses Shareholder Fees (fees paid directly from your investment) Maximum Sales Load Imposed on Purchases None Maximum Deferred Sales Load None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Shareholder Services Fees 0.25% Other Expenses 0.12% Total Annual Fund Operating Expenses 1.12% Less: Fee Waiver(1) -0.25% Total Annual Fund Operating Expenses After Fee Waiver 0.87% The Adviser has entered into an expense limitation agreement with respect to the INCOME FUND for the current fiscal year in which it has agreed to waive the investment advisory fees payable to it by the INCOME FUND to the extent of the Shareholder Services Fees paid by the INCOME FUND in order to limit the INCOME FUND’s Total Annual Fund Operating Expenses through October 31, 2011.This agreementmay onlybe terminated by or amended by the Board of Trustees. The INCOME FUND’s Shareholder Services Fees are charged on a shareholder account basis; therefore, the overall impact to the INCOME FUND may be less than 0.25%.During the most recent fiscal year, the cumulative impact to the INCOME FUND was 0.16%. Example.This Example is intended to help you compare the cost of investing in the INCOME FUND with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 for the time periods indicated; you redeem all of your shares at the end of the time periods; your investment has a hypothetical 5% return each year and the INCOME FUND’s operating expenses remain the same (taking into account the fee waiver only in the first year).Although your actual costs may be higher or lower, based on the above assumptions, your costs for the INCOME FUND would be: 1 Year 3 Years 5 Years 10 Years $331 $593 $1,341 Portfolio Turnover. The INCOME FUND pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the INCOME FUND’s performance.During the most recent fiscal year, the INCOME FUND’s portfolio turnover rate was 76% of the average value of its portfolio. Table of Contents - Prospectus 8 new covenant income fund Principal Investment Strategies Under normal market conditions, at least 80% of the INCOME FUND’s net assets will be invested in a diversified portfolio of bonds and other debt obligations of varying maturities. The INCOME FUND makes investment decisions consistent with social-witness principles approved by the General Assembly of the Presbyterian Church (U.S.A.).The INCOME FUND does not invest in those companies involved in the military and tobacco industries as well as certain companies operating in Sudan (human rights issues) that are prohibited for investment in accordance with the policies that are set by the General Assembly of the Presbyterian Church (U.S.A.) as brought forth by the Mission Responsibility Through Investment Committee Guidelines.The INCOME FUND also does not invest in certain other companies that derive significant amounts of their revenue from the alcohol, gambling and firearms industries.In order to determine whether a company that is involved in the alcohol, gambling, tobacco or firearms industries derives a significant amount of its revenue in those areas, the Adviser identifies those companies:(1) that derive greater than 50% of their three-year average revenues from alcohol, gambling, tobacco or firearms, and (2) that have market capitalization greater than $250 million in the case of domestic companies and greater than $750 million in the case of foreign companies.Companies that do not derive significant amounts of their revenue from these areas and which are below these market capitalization levels may be acquired by the INCOME FUND. The INCOME FUND invests in corporate bonds.The INCOME FUND also invests in securities issued or guaranteed by the U.S. Government or one of its agencies or instrumentalities, such as the Government National Mortgage Association, which are supported by the full faith and credit of the U.S. Government, and the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”), which are supported by the right of the issuer to borrow from the U.S. Treasury.The INCOME FUND may also invest, to a lesser extent, in bonds of international corporations or foreign governments. In addition, the INCOME FUND invests in mortgage-backed and asset-backed securities.The INCOME FUND may also use put and call options and futures contracts for hedging purposes. At least 65% of the INCOME FUND’s net assets will be invested in bonds that are rated within the four highest credit rating categories assigned by independent rating agencies, and the INCOME FUND will attempt to maintain an overall credit quality rating of AA or higher.The INCOME FUND may invest in unrated equivalents that may be considered to be investment grade.The INCOME FUND may invest up to 20% of its net assets in bonds that are rated below investment grade. Up to 20% of the INCOME FUND’s net assets may be invested in commercial paper within the two highest rating categories of independent rating agencies.The INCOME FUND may also invest up to 40% of its net assets in the fixed-income securities of foreign issuers in any country including developed or emerging markets.Foreign securities are selected on an individual basis without regard to any defined allocation among countries or geographic regions. The Adviser seeks to enhance performance and reduce market risk by strategically allocating the INCOME FUND’s assets among multiple sub-advisers.The allocation is made based on the Adviser’s desire for balance among differing investment styles and philosophies offered by the sub-advisers. Though the active management by the multiple sub-advisers is likely to cause the INCOME FUND to have an annual portfolio turnover rate thatmay exceed 200%, it also causes the INCOME FUND to keep seeking better investment alternatives. The INCOME FUND’s average dollar-weighted maturity is expected to be approximately nine years.The INCOME FUND may invest in securities of any maturity, but expects its average maturity to range from four years to twelve years and its average duration to be between three and six years.Duration reflects the change in the value of a fixed-income security that will result from a 1% change in interest rates.For example, a five year duration means a bond will decrease in value by 5% if interest rates rise 1% and increase in value by 5% if interest rates fall 1%. Table of Contents - Prospectus 9 new covenant income fund Investments for the INCOME FUND, both foreign and domestic, are selected based on the following criteria: — the use of interest-rate and yield-curve analyses; — the use of credit analyses, which indicate a security’s rating and potential for appreciation; and — use of the above disciplines to invest in high-yield bonds and fixed-income securities issued by foreign and domestic governments and companies. The remainder of the INCOME FUND’s assets may be held in cash or cash equivalents. A sub-adviser may sell a security when it becomes substantially overvalued, is experiencing deteriorating fundamentals, or as a result of changes in portfolio strategy.A security may also be sold and replaced with one that presents a better value. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the INCOME FUND.The following principal risks could affect the value of your investment: — Interest Rate Risk—The market value of bonds generally declines when interest rates rise.This risk is greater for bonds with longer maturities. — Call Risk—Call risk exists when an issuer may exercise its rights to pay principal on a bond earlier than scheduled.This typically results when interest rates have declined, and the INCOME FUND will suffer from having to reinvest in lower-yielding bonds. — Credit Risk—An issuer of a fixed-income security may default on a security by failing to make interest or principal payments when due. — Prepayment Risk—Prepayment risk relates to mortgages being prepaid at a rate different than projected.The INCOME FUND may then be forced to invest the proceeds from prepaid mortgage-backed securities at lower prevailing rates when interest rates are falling, or prevented from investing at higher rates if prepayments are slow when interest rates are rising. — Social-Witness Principles Risk—The INCOME FUND may choose not to purchase, or may sell, otherwise profitable investments in companies which have been identified as being in conflict with its established social-witness principles.This means that the INCOME FUND may underperform other similar mutual funds that do not consider social-witness principles in their investing. — Foreign Securities Risk—The performance of the INCOME FUND’s investments in non-U.S. companies and in companies operating internationally or in foreign countries will depend principally on economic conditions in their product markets, the securities markets where their securities are traded, and on currency exchange rates.There are also risks related to social and economic developments abroad, as well as risks resulting from the differences between the regulations to which U.S. and foreign issuers and markets are subject. — Emerging Markets Risk—Emerging-market countries may have less developed legal structures and political systems, and the small size of their securities markets and low trading volumes can make investments illiquid and more volatile than investments in developed countries. — Options and Futures Risk—The hedging strategy may not be successful if the portfolio manager is unable to accurately predict movements in the prices of individual securities held by the INCOME FUND or if the strategy does not correlate well with the INCOME FUND’s investments.The risks associated with options and futures include possible default by the other party to the transaction, illiquidity and the risk that the use of options and futures could result in losses greater than if they had not been used. Table of Contents - Prospectus 10 new covenant income fund — Put and Call Option Risk—The value of call options tends to increase or decrease in the same direction as the price change of the securities underlying them, and the value of put options tends to increase or decrease in the opposite direction as the price change of the securities underlying them. — Government Securities Risk—Certain securities issued by agencies and instrumentalities of the U.S. Government in which the INCOME FUND may invest are backed by the full faith and credit of the U.S. Government, but others are not insured or guaranteed by the U.S. Government and may be supported only by the issuer’s right to borrow from the U.S.Treasury, by the credit of the issuing agency, instrumentality or corporation, or by the U.S. Government in some other way. — Portfolio Turnover Risk—A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains.This may subject a shareholder to a higher tax liability.A high portfolio turnover rate also leads to higher transaction costs, which could negatively affect the INCOME FUND’s performance. — Below-Investment Grade Securities Risk—Below-investment grade securities are considered speculative with respect to the issuer’ s capacity to pay interest and repay principal, and, therefore, have a higher risk of default or bankruptcy.The market values of these securities may be more sensitive to individual corporate developments and changes in economic conditions than higher-quality securities.In addition, lower-rated securities tend to be less marketable, and therefore less liquid, than higher-rated securities. The INCOME FUND may be appropriate for investors who prefer a bond fund that invests in both corporate and U.S. Government securities; desire income to complement a portfolio of more aggressive investments; can tolerate performance that may vary from year to year; and prefer a relatively conservative investment for income. Performance The following performance information provides some indication of the risks of investing in the INCOME FUND. The bar chart shows changes in the INCOME FUND’s performance from year to year.The table shows how the INCOME FUND’s average annual returns for 1-, 5- and 10-year periodscompare with those of a broad measure of market performance.The INCOME FUND’s past performance, before and after taxes, is not necessarily an indication of how the INCOME FUND will perform in the future.Updated performance information is available on the INCOME FUND’s website at www.NewCovenantFunds.com or by calling the INCOME FUND toll-free at 877-835-4531. Table of Contents - Prospectus 11 new covenant income fund Annual Total Returns – Calendar Year* *The year-to-date total return for the INCOME FUND as of September 30, 2010 was 7.01%. During the ten-year period ending December 31, 2009: Best Quarter 3rd Quarter, 2009 6.19% Worst Quarter 3rd Quarter, 2008 -6.57% Average Annual Total Returns as of December 31, 2009 One Year Five Years Ten Years Return Before Taxes 12.81% 1.52% 4.15% Return After Taxes on Distributions 11.02% -0.09% 2.32% Return After Taxes on Distributions and Sale of Fund Shares 8.27% 0.37% 2.47% Barclays Capital Intermediate Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.46% 4.97% 6.09% The INCOME FUND’s after-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Please note that actual after-tax returns depend on an investor’s tax situation and may differ from those shown.Also note that after-tax returns shown are not relevant to investors who hold their INCOME FUND shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The return after taxes on distributions and sale of INCOME FUND shares is higher than the return before taxes when a capital loss occurs upon the redemption of INCOME FUND shares. Management Investment Adviser. One Compass Advisors is the INCOME FUND’s investment adviser.Robert W. Baird & Co. Incorporated (“Baird”) and EARNEST Partners, LLC (“EARNEST”) serve as the INCOME FUND’s sub-advisers. Table of Contents - Prospectus 12 new covenantincome fund Portfolio Managers. The following individuals serve as the INCOME FUND’s portfolio managers: Portfolio Manager Years of Service with the Fund Primary Title Mary Ellen Stanek, CFA
